Qt 11 Filed 03/13/20_Page 1 of 4

| —— FILED Tess
| oo RECEIVED

MAR Lo 2029
STATE OF WASHINGTON

DEPARTMENT OF LABOR AND INDUSTRIES UST UF WASHINGTON ATTACOMA
PO BOX 44288 * OLYMPIA WA 98504-4288 DEPUTY,
hitp://www.|ni.wa.gov/3rdparty/

Case 3:18-cv-05784-BHS Dog

  
      
 

March 10, 2020

UNITED STATES DISTRICT COURT Claim number: ZB23363

County Superior Court Injured Worker: | NGOC ANH V. PHAN
WESTERN DISTRICT OF WA AT TACOMA Employer: FORTIVE

1717 PACIFIC AVE RM 3100 Date of Injury: 12/18/2017

TACOMA, WA 98402-2177

RE: NGOC ANH PHAN and LONG PHAN,
V.

NATIONAL RAILROAD PASSENGER
COPORATION, d.b.a. AMTRAK; and
DOES ONE THROUGH FIFTY.

UNITED STATES DISTRICT COURT COUNTY NOTICE OF STATUTORY INTEREST IN
RECOVERY

CAUSE NO: 3:18-CV-05784-B
Dear Court Clerk:

Enclosed for filing in the above-entitled cause is the original of the Department of Labor and Industries' Notice
of Statutory Interest in Recovery.

Thank you for your cooperation.

Sincerely,

Daniel Zimmer

Third Party Adjudicator
Phone: 360-902-5105
Fax: 360-902-5156

TPTY-NSIR
Enclosure

NSIR-1

 
Case 3:18-cv-05784-BHS Documeg

   

Filed 03/13/20 Page 2 of 4

STATE OF WASHINGTON

DEPARTMENT OF LABOR AND INDUSTRIES

PO BOX 44288 OLYMPIA WA 98504-4288
http://www.Ini.wa.gov/3rdparty/

March 10, 2020

JOSEPH GRUBE Claim number: ZB23363

ATTORNEY AT LAW Injured Worker: NGOC ANH V. PHAN
1200 5TH AVE, STE 625 Date of Injury: 12/18/2017

SEATTLE, WA 98101 Employer: FORTIVE

RE: NGOC ANH PHAN and LONG PHAN,

V.

NATIONAL RAILROAD PASSENGER
COPORATION, d.b.a. AMTRAK; and
DOES ONE THROUGH FIFTY.

Dear JOSEPH GRUBE:

Enclosed is a copy of the Department of Labor and Industries' Notice of Statutory Interest in Recovery which is
being filed.

Please note that RCW 51.24.090 requires the department's written approval of any settlement recovery which
would result in less than a claimant's "entitlement," the sum of benefits and compensation PAID and
PAYABLE. Without such approval of a deficiency settlement, the settlement is void.

Thank you for your cooperation.

Sincerely,

Daniel Zimmer

Third Party Adjudicator
Phone: 360-902-5105
Fax: 360-902-5156

TPTY-NSIR.
Enclosure

NSIR-2
Case 3:18-cv-05784-BHS Document 11 Filed 03/13/20 Page 3 of 4

IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
IN AND FOR UNITED STATES DISTRICT COURT COUNTY

NGOC ANH PHAN and LONG PHAN, CAUSE NO: 3:18-CV-05784-B

)

)

PLAINTIFF(S) _ )

)

V. )

)

NATIONAL RAILROAD PASSENGER )

COPORATION, d.b.a. AMTRAK; and
DOES ONE THROUGH FIFTY.

)

DEFENDANT(S) ) DEPARTMENT OF LABOR AND INDUSTRIES
) NOTICE OF STATUTORY INTEREST
) INRECOVERY

YOU AND EACH OF YOU will please take notice that, pursuant to RCW 51 .24.030(2), the Washington State
Department of Labor and Industries hereby declares a notice of statutory interest in any recovery made by the
plaintiff(s) in the above-entitled cause. The department has the right to be reimbursed to the extent of claim
costs incurred under claim number ZB23363. All parties are requested to serve copies of all notices, motions,
pleadings, and other processes on the Department of Labor and Industries at the address given below.

eke lg

Dated this March 10, 2020

Daniel Zimmer
+, Third Party Section
Department of Labor and Industries
PO Box 44288
Olympia WA 98504-4288
Telephone: 360-902-5105

NSIR-3
Case 3:18-cv-05784-BHS Document 11 Filed 03/13/20 Page 4 of 4

PO Box 44288 « Olympia Wa 98504-4288

DECLARATION

 

states that:

On March 10, 2020, I caused to be placed in the United States mail, postage prepaid, a copy of this document to
the attorney(s) of record of plaintiff(s).

I declare under penalty of perjury under the laws of the State of Washington that the foregoing is true and
correct.

Dated this March 10, 2020, at Olympia, Washington.

Third Party Recovery Section

Ref Claim Number: ZB23363
Ref Cause Number: 3:18-CV-05784-B

NSIR-4 *
